Citation Nr: 1541594	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from August 1968 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that, in part, denied service connection for hypertension.  

In April 2014, the Veteran's representative withdrew from representation in this appeal.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  Unfortunately, due to technical difficulties, a written transcript of those proceedings is not available.   By letter dated May 19, 2014, the Veteran was advised of the inability to produce a written transcript, and he was offered the opportunity for another hearing.  The Veteran did not respond and is presumed not to elect to appear at another hearing. 

In September 2014, the Board remanded the claim for further development.  


FINDING OF FACT

The Veteran's hypertension manifested greater than one year after active service and was not caused or aggravated by any aspect of service or by service-connected atherosclerosis.

CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The AOJ provided notice in May 2005 that did not meet all the requirements.  The notice that was provided prior to the initial decision on the claim advised the Veteran of the criteria to substantiate a claim for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not provide a general explanation of method for assignment of a rating and effective date or the criteria for service connection on a secondary basis.  After the initial decision on the claim and receipt of the Veteran's notice of disagreement in September 2006, the AOJ provided an additional notice in January 2009 that included the criteria for service connection on a secondary basis.  The AOJ readjudicated the claim in a March 2009 statement of the case which also included the criteria for service connection on a secondary basis.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records and VA outpatient treatment records through January 2015. 

The Veteran was provided VA examinations in January 2009 and June 2015.  The clinical observations by the examiners in June 2014 and April 2015 were adequate to establish a history and diagnosis of the Veteran's claimed disorders; however, the history and findings of the examiner in January 2009 are not consistent with the record and did not address all legal criteria.  The Board finds that the June 2015 additional examination and opinion in conjunction with the earlier examinations are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, as discussed below, the June 2015 VA examiner's opinion is based on an accurate factual predicate.

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Although a transcript of the hearing could not be produced for technical reasons, the undersigned VLJ's recollection is that the issue and reason for previous denial was explained as well as the need to identify sources of medical treatment and opinion on the etiology of the claimed disorder and any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  The Veteran declined the opportunity for another hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In September 2014, the Board remanded the appeal, in part, to obtain contemporary VA and military clinic medical records and for additional VA examinations.  Military clinic records through June 2015 and VA records through July 2015 have been obtained and additional VA examinations and opinions were obtained as noted below.  The Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that no additional AOJ action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

II. Analysis

The Veteran served as a U.S. Navy commissioned officer, retiring at the rank of Captain.  His service included duty in the Vietnam and Southwest Asia Theaters of Operations.  He was awarded the Combat Action Ribbon and many senior meritorious awards.  He served as a commanding officer of commissioned vessels and shore stations and was Commodore of the Military Sealift Command in the Pacific.  He contended in a VA examination in January 2009, in an April 2009 substantive appeal, and in an August 2011 statement that he was diagnosed with hypertension and prescribed medications during active service or, alternatively, within one year of service discharge.  He also asserted that his high stress level occupation in the service was a contributing factor to the onset of hypertension but that he was unable to take the prescribed medications because his military duties did not permit any drowsiness or alteration of his alert capabilities. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hypertension is among those diseases for which this provision is available.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA considers systolic pressure of 140 millimeters of mercury (mm Hg) or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires two or more readings on at least three different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).  Hereafter, blood pressure measurements are expressed in terms of systolic divided by diastolic pressure in mm Hg.  

The Veteran's service treatment records (STRs) do not corroborate his or his physician's report of being diagnosed with hypertension and prescribed anti-hypertensive medications during active duty.  The records contain well over 100 different blood pressure readings in which very few systolic readings were 140 or more, and very few diastolic readings were 90 or more.  There are no blood pressure readings meeting the definition of hypertension based upon two or more readings on at least three different days.

In correspondence dated in July 2011, a military medical officer noted that the Veteran had been his patient from 2003 to 2005 and that the Veteran had documented encounters demonstrating hypertension since 2003.  In July 2004, this physician noted that the Veteran underwent inpatient examination and testing in April 2004 after a series of near syncopal episodes associated with swallowing.  The physician noted a history of hyperlipidemia but not hypertension.  Blood pressures were 134/82 and 120/75.  A computed tomography image of the head showed multiple atherosclerotic vascular calcifications.  The evaluator noted ethmoid sinus disease but an otherwise normal study.  There was no diagnosis or prescribed medication for hypertension.  In a March 2005 retirement physical examination questionnaire, the Veteran denied any history of high or low blood pressure.  An examiner measured blood pressure as 132/90 and 128/90.  

In a June 2005 VA general medical examination, the Veteran again denied any history of hypertension but reported that he had been advised one to two months earlier that his blood pressure was borderline but not to worry because of his vigorous exercise regimen, work as a wrestling coach, and activity at work.  Blood pressure was measured as 130/70, 131/77, and 121/69.   The physician did not diagnose hypertension or note any prescribed medication.  

The post service VA and military clinic medical records do not reflect readings of diastolic pressure of 100 or more, or systolic pressure of 160 or more, within the first post service year as required for presumptive service connection under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 4.104, DC 7101.  

In January 2006, the RO denied service connection for hypertension because the disease had not been diagnosed during or within one year after service.  

Rather, the Veteran was first found to have systolic pressures of 160 or more in August 2006 when systolic blood pressure was measured in the 180s during a VA examination for heart disease.  The Veteran was immediately sent to an urgent care clinic where blood pressure was re-measured as 129/82 and 126/84.   Subsequently, the Veteran's blood pressure readings were more closely monitored at home and by clinicians.  In February 2007, the Veteran's primary care physician at a military clinic noted that the Veteran had been checking his blood pressure which had been in the range 140s-150s/90s.  The physician noted that the measurements met the criteria for a diagnosis of hypertension and prescribed Monopril based upon blood pressure readings of 128/72, 153/76, 163/90, 138/79, and 149/79.

In January 2009, a VA physician noted a review of the claims file including the service treatment records.  He noted that the Veteran was found to have elevated blood pressures one year prior to retirement and that he was currently being treated with fosinopril.  The Veteran reported measuring blood pressure typically in the evenings with measurements of 127-132 systolic and 57-76 diastolic pressures with sporadic increases to 140/92.  The physician noted only that he advised the Veteran to contact his regular physician as his pressures were still too high even with the use of medication.  

In September 2014, the Board granted service connection for atherosclerosis and remanded the claim for hypertension to obtain contemporary VA and military clinic records and a VA examination following a review of the file including all new evidence.  The Board posed four specific questions to the examiner regarding the onset and etiology of the disease.   

Records of VA and military clinic outpatient treatment through June 2015 show listings of hypertension and continued use of medication.   In September 2009 and January 2010, VA clinicians noted blood pressure as 98/53 and 126/62 and that it was well controlled with the medication.  More recent measurements, for example in June 2015, show blood pressures in the 140s/80s with discussion among medical providers of increasing the medication dosage.   

In June 2015, a VA physician noted a review of the claims file and the Veteran's report of increased job stress and consumption of coffee starting in about 1980.  He reported that his blood pressure began to rise but that he was not prescribed medication until 2005.   The physician reviewed the history and noted that the first mention of hypertension and medication in VA records was in April 2008.  He did not acknowledge the military clinic diagnosis in February 2007.   Blood pressure measurements obtained during this examination were 144/80, 160/80, and 150/80.  The physician diagnosed mild hypertension.  He provided opinions in response to the Board's questions as follows. 

The physician noted that the Veteran's current hypertension did not manifest in service during the first year after service.  He noted that although blood pressure was elevated, the disease was not diagnosed nor was medication prescribed until October 2008.  

Regarding the stresses of military service, the physician acknowledged the Veteran's increased responsibilities of his rank and duty assignments and that these factors can cause blood pressure to rise.  Other factors included caffeine intake and use of non-steroidal anti-inflammatory medications which the Veteran was using for arthritis.  However, the physician noted that the vast majority of the measurements in service were low or low normal and not high.  Therefore, he found that any stress and anxiety did not cause hypertension. 

Regarding the relationship of service-connected atherosclerosis to hypertension, the physician noted that he could not determine when and where this diagnosis was made.  The Veteran was treated on several occasions for chest pain during service, but electrocardiograms were normal up to retirement in 2005 and the episodes of syncope were not found to be associated with atherosclerosis.  He further noted that when the two diseases coexist, it is usual that hypertension aggravates the atherosclerosis and not the reverse unless the latter disease involves the renal arteries or causes renal failure which is not present in the Veteran.  Therefore, he found that the service-connected atherosclerosis did not cause or aggravate hypertension.  

The Board finds that service connection for hypertension is not warranted.  The Veteran has been diagnosed with a current hypertension disability.  Therefore, the first element of service connection has been met. 

However, the Board finds that the second element is not met because the disease did not manifest during or to a compensable degree within one year of retirement from active service.  Although the Veteran is competent to report on any diagnoses told to him and prescription medications that he received, these lay reports are not consistent with the records and warrant low probative weight.  Likewise, the July 2011 statement by his military physician warrants low weight because it is not consistent with the records including his own documentation of his treatment.  Although there is medical evidence that the Veteran's blood pressure was at an elevated end of the normal range, the Veteran denied any history of diagnosis or medication during his March 2015 retirement physical examination and during the June 2005 VA examination.  The record showed that the first concern by his attending clinicians was the episode in August 2006 which showed a situational spike that led to increased monitoring.  Contrary to the opinion of the VA physician in June 2015, the Veteran was first diagnosed and treated for hypertension in February 2007, greater than one year after active service.  Although the VA physician could not find this record and cited October 2008 as the onset, his finding that the disease onset after one year from retirement remains valid. 

The Board acknowledges the Veteran's sincerely held belief that the gradually increasing stress of his duties caused an upward trend in blood pressure and was the cause of the post-service disease, as a layperson, his contentions are not competent because the determination of the cause for a vascular disease is a complex medical matter requiring training and expertise that the Veteran does not possess.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board places greater probative weight on the opinion of the VA physician in June 2015 who reviewed the entire record and found that the stress of service did not in fact cause blood pressure elevation to the level of chronic hypertension. 

Finally, the Board finds that the Veteran's hypertension was not caused or aggravated by the service connected atherosclerosis of vascular structures in the head.  The Board places greatest weight on the opinion of the VA physician in June 2015 who noted that hypertension can lead to vascular sclerosis but not the reverse.  In this case, the Veteran's atherosclerosis was diagnosed in 2004 by imaging studies of the head during the investigation of episodes of syncope.  There was no diagnosis of coronary or renal disease.  Atherosclerosis is consistent with the ongoing treatment for hyperlipidemia with dietary modifications.  Although the physician could not find the basis for any diagnosis of atherosclerosis, this disease was only noted on the imaging study of the head and blood pressure measurements at that time were 120/75 and 134/82.  The physician noted that the Veteran was not diagnosed with coronary or renal disease, and there is no contrary opinion of record.   

The weight of the credible and probative evidence demonstrates that the Veteran's current hypertension manifested greater than one year after active service and was not caused or aggravated by any aspect of service or by service-connected atherosclerosis.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hypertension is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


